 1   Jefferson T. Collins, Bar #016428
     JONES, SKELTON & HOCHULI, P.L.C.
 2   40 North Central Avenue, Suite 2700
     Phoenix, Arizona 85004
 3   Telephone: (602) 263-1700
     Fax: (602) 200-7825
 4   jcollins@jshfirm.com
 5   Attorneys for Defendant Home Depot U.S.A.,
     Inc.
 6
 7                           UNITED STATES DISTRICT COURT
 8                                  DISTRICT OF ARIZONA
 9   Ricardo Guevara and Cathie Guevara, a               NO.
     married couple,
10                                                       NOTICE OF REMOVAL
                                           Plaintiffs,
11
                   v.
12
     Home Depot U.S.A., Inc., a foreign
13   corporation; John Does I-X; GAF Corporation,
     a foreign corporation; GAF Materials, LLC, a
14   foreign limited liability company; LL Building
     Products, Inc., a foreign corporation; Jane
15   Does I-X; ABC Business Entities; I-X; Black
     and White Trusts I-X,
16
                                         Defendants.
17
18
                   Defendant Home Depot USA, Inc., by and through undersigned counsel,
19
     files this Notice of Removal of this action to the United States District Court for the
20
     District of Arizona and states as follows:
21
                   1.     On or about May 20, 2020, this action was commenced against
22
     Defendants in the Superior Court of the State of Arizona, in and for the County of
23
     Maricopa under the caption Ricardo Guevara and Cathie Guevara v. Home Depot, USA,
24
     Inc., et al., CV2020-005998. The Plaintiffs filed an Amended Complaint on June 8, 2020
25
     adding additional Defendants. Copies of the initial state court pleadings are attached
26
     hereto as Exhibit A. Defendant was served by process on July 20, 2020.
27
                   2.     Defendant Home Depot U.S.A., Inc. is a foreign corporation
28
     8686762.1
 1   (Delaware)    with       its   principal   place   of   business   in   Atlanta,   Georgia.
 2   According to the Complaint, Plaintiffs are residents and citizens of Maricopa County,
 3   Arizona.
 4                 4.     Codefendants, GAF Corporation (GAF LLC) and GAF Materials
 5   have been served and consent to the removal of this matter. For purposes of diversity,
 6   GAF LLC (erroneously sued as GAF Corporation) is a Delaware limited liability
 7   company with a single member. Standard Industries, Inc., the sole member of GAF LLC,
 8   is a Delaware corporation with its principal place of business in Parsippany, New Jersey.
 9   GAF Materials LLC, is a Delaware limited liability company with its principal place of
10   business in Parsippany, New Jersey. GAF LLC is the sole member of GAF Materials,
11   LLC, which per the above analysis is a citizen of the Delaware.
12                 LL Building Products, Inc. is a Delaware corporation with its principal place
13   of business in Parsippany, New Jersey. To date, LL Building Products has not been
14   served, but consents to removal of this matter.
15                 4.     This Court has original jurisdiction over the civil action pursuant to
16   28 U.S.C. § 1332 in that the matter in controversy exceeds the sum or value of $75,000
17   exclusive of interest and costs, and the action is between citizens of different states.
18   Plaintiff alleges that he sustained injuries in the accident and, specifically, a left foot
19   injury which resulted in two surgical procedures.         His medical specials amount to
20   $37,651.79 and he demanded $250,000 to resolve his claim in a letter from his counsel
21   dated September 11, 2019. Further, Plaintiffs have designated this as a Tier 3 case
22   pursuant to Rule 26.2, ARCP, indicating the claim is $300,000 or more in damages.
23   Therefore, this action may be removed to this Court pursuant to the provisions of 28
24   U.S.C. § 1441, et seq.
25                 4.     Written notice of the filing of this Notice of Removal will be given to
26   all adverse parties as required by law and a true and correct copy of this Notice will be
27   filed with the Clerk of the Superior Court of the State of Arizona, in and for the County of
28   Maricopa.
     8686762.1                                      2
 1                 5.     A Notice of Filing Notice of Removal was filed with the Superior
 2   Court and a copy of the same is attached as Exhibit B.
 3                 WHEREFORE, Defendant Home Depot U.S.A., Inc. respectfully requests
 4   that this action be removed to this Court.
 5                 DATED this 19th day of August 2020.
 6                                                JONES, SKELTON & HOCHULI, P.L.C.
 7
 8                                                By /s/ Jefferson T. Collins
                                                     Jefferson T. Collins
 9                                                   40 North Central Avenue, Suite 2700
                                                     Phoenix, Arizona 85004
10                                                   Attorneys for Defendant Home Depot
                                                     U.S.A., Inc.
11
12                               CERTIFICATE OF SERVICE
13                 I hereby certify that on this 19th day of August 2020, I caused the
14   foregoing document to be filed electronically with the Clerk of Court through the
15   CM/ECF System for filing; and served on counsel of record via the Court’s CM/ECF
16   system.
17
     /s/ Michelle L. Lucas
18
19
20
21
22
23
24
25
26
27
28
     8686762.1                                     3
